 

 

Case 20-10343-LSS Doc 4999 Filed 05/25/21 Page1of2
WT, 7 A
Sushice LAVRI SEMER Si) bekestej 0 Of Pos
A PBANKRUOM Ls ~
ee php te FILED

ON21HAY 25 AM 8: 52

ade Warped Sp wRIPE fo Yov Are sender cose
Ho Ry, ah ete AD Y HES hh in 972 Whey L-
wert to C Athy) Shethe i) (CQWROE eae be ore GA

to yin bore oA) Penis yar A. One night Z pre
| : | J... L

 

   

 

Whew» LT got Luok Jome £ Poll Ny MOM, but xor

NY dd ; he Ws othe Thi S (neicben!? MmAde ME
tenetol/ nab distros) ot Adult’ men, Atp=x tnt
Z ddl vot wie? po be iw Aiy situphon with Adult mls
as Aon 7 Fevst HYY LARGE CROHN? zAhion where Lids
40 wrk perk. Hime avernigh? WwiTh 9g kows folk,
Like BSA, Unvechs or others, Lf tits Ve

JAE Af MY life. :

And NOW they ARE letting ME pd EVE, AIX
Abused Mild A, Own by PRYING Jo settle for. Ht

lesse&. Amovwt

Werse de nor them get “wy with Shy 6,

 
 

Case 20-10343-LSS Doc 4999 Filed 05/25/21 Page 2 of2

 

NORTH HOUSTON TX 773

yr

20 MAY 2021 FPRM4 L

 

Sustice LAUR) Sel ber Sine sSaN
BSA Bank. ruptey CASE
$24 WpRka? Stree? 27 F]o0R

isi seals) /mingdeeniy At holly hy IPA! hielo

 
